UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No.  5:19-cv-02421-DMG (SK) Date July 9, 2021
Title Charlie B. Bells Jr. et al. v. Groves et al.

 

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present
Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiffs opposition to Defendant’s motion to dismiss or for summary judgment is past
due. He is thus ordered to show cause by August 9, 2021, why his complaint should not be
dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1; see also L.R. 7-12
(failure to oppose a motion to dismiss “may be deemed consent to the granting of the motion”).
Plaintiff may discharge this order by filing his opposition no later than August 9, 2021. If
Petitioner wishes to voluntarily dismiss his complaint instead, he may do so by filing the
attached notice of voluntary dismissal. Failure to file a timely opposition to Defendant’s
motion to dismiss, a timely notice of voluntary dismissal, or other timely response to this order
may serve as another basis to dismiss this action for lack of prosecution.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
